UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SINGHAL & COMPANY, INC., .

Plaintiff

v. * CIVIL NO. JKB-19-01209
VERSATECH, INC., , *

Defendant *

i * * * * * * * * * * *

MEMORANDUM
’ Singhal & Company, Inc. (“SCI”) filed suit against Defendant VersaTech, Inc. alleging
breaches of contract and promissory estoppel. SCI seeks actual damages, disgorgement of all
profits received by VersaTech as a result of deliberate breaches, prejudgment interest on all
amounts, and costs and reasonable attorneys’ fees. Versatech filed a motion to dismiss, and the
matter is fully briefed. No hearing is required. See Local Rule 105.6 (D. Md. 2018). For the
reasons set forth below, VersaTech’s motion to dismiss will be granted in part and denied in part.
I. Background!

SCI is a company which provides a variety of technology services to government and
private clients. (Compl. 9 6, ECF No. 1.) SCI entered into a contract to perform work on the
United States Food and Drug Administration’s White Oak Campus to provide “audio/visual and
information technology support services.” (d. J 9.) When SCI entered into the contract, it
qualified as a small disadvantaged business under the government’s 8(a) Business Development

program, 13 C.F.R. § 124.1 et seq. id.) When it was time for the FDA to re-bid the contract, SCI

 

1 The facts in this section are taken from the Complaint and construed in the light most. favorable to the plaintiff.
Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997).

1
no longer qualified under the 8(a) program. (/d. 411.) SCI partnered with another 8(a) business, |
VersaTech, to help it prepare its proposal for the White Oak project “on the understanding that if
VersaTech was awarded the contract, SCI would bring its experience and employees to bear on
the project and would receive a commensurate workshare.” (Id.)

VersaTech was awarded the contract and subsequently entered into a subcontractor
agreement (the “subcontract”) with SCI on January 20, 2017. Gd. J 12.) Under the subcontract,
VersaTech issued task orders to SCI with statements of work to be done, and SCI was paid pursuant
to rates established in the subcontract. Ud. Jf 13-14.)

In July 2017, Jason Peay, the CEO of VersaTech, contacted SCI to ask if SCI could reduce
its labor rates by 7%. (/d. J 18.) Vineet Singhal, the CEO and Principal of SCI, wrote back that
he would agree to reduce the labor rates by 7% if VersaTech would 1) give SCI 49% of the
workshare, and 2) source all project materials through SCI. (/d. 719.) In his email, Mr. Singhal
also wrote, “[w]e will do a contract mod with revised labor pricing and this work share for our
managers to implement.” (Ud. Exh. B at 5.) Mr. Peay responded, “I’ve spoken to my team and we
are good with moving forward with the plan below. Vivian will begin the process of setting up
new subK’s.” (Ud. Exh. B at 2.) Hernan Rodas, an SCI employee, then forwarded the email
exchange to VersaTech employee Omar Silver. (/d. Exh. B at 2.) In his email, Mr. Rohas wrote:

Vineet and Jason have discussed and have agreed on a 51/49 set up with 7% VT

mark up on the IDIQ LCAT rates and 10% mark up on implementation materials

for the life of the contract. This is what was finalized per Jason's confirmation and

we will begin to implement this new set up to all task orders. We will use this for

requirements moving forward and will start re-balancing exercise for all task

orders.

(Jd. Exh. B at 1.) Mr, Silver responded, “I confirmed the assumption of the agreement yesterday.

I hope you are comfortable with the assumptions as well. I have added Lee to this email because

it will be Lee that implements, tracks and monitors this new agreement.” (/d. Exh. B at 1.)

2
Following this email exchange, SC] “signed task order modifications that reduced SCI’s rates by
the agreed upon 7%,” and all subsequent work done for VersaTech reflected that rate reduction.
(id. { 25.) SCI alleges that while it reduced its rates by the agreed 7%, VersaTech did not allocate
49% of the workshare to SCI or source all its materials through SCI. (Id. 9] 37-38.)

In addition, SCI alleges VersaTech breached the subcontract by unreasonably withholding
consent to SCI’s use of a subcontractor, Vision Technologies (“Vision”). (/d. J 28, 58.) Pursuant
to § 22.2 of the subcontract, SCI “shall not subcontract or assign this Agreement, or otherwise
dispose of any of its right, title, or interest herein to any third-party, without obtaining the prior
written consent of VersaTech, which will not be unreasonably withheld...” Ud. Exh. A.) SCI
- admits it did not seck prior written consent to use Vision, but states that VersaTech was aware SCI
was using Vision as a subcontractor and withheld its consent unreasonably and in bad faith. (id.
{7 29, 58.)

Finally, SCI claims that VersaTech breached the subcontract by failing to pay SCI’s
invoices on time. (/d. § 39.) The subcontract requires that VersaTech pay SCI “within seven (7)
days after VersaTech receives payment for such services performed by [SCI] from the Customer
pursuant to the Contract or within sixty (60) days after submission of a valid invoice, whichever
is earlier.” (Zd. Exh. A § 2.3.) SCI states that at least $90,850.83 is overdue and claims that
VersaTech began paying SCI’s invoices late after SCI rejected an offer from VersaTech to buy

SCI’s assets. Cd. J] 39-40.)

id. Legal Standard
VersaTech filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for
failure to state a claim. (Mot. Dismiss, at 1, ECF No. 12.) A complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Igbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl, Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
Facial plausibility exists “when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Igbal, 556 U.S.
at 678. An inference of “the mere possibility of misconduct” is not sufficient to support a plausible
claim. Jd. at 679. Courts must “accept the well-pled allegations of the complaint as true, . . .
constru[ing] the facts and reasonable inferences derived therefrom in the light most favorable to
the plaintiff.” Jbarra, 120 F.3d at 474. “A pleading that offers ‘labels and conclusions’ or. . .
‘naked assertion[s]’ devoid of ‘further factual enhancement”” will not suffice. Jgbal, 556 U.S. at
678 (alteration in original) (citation omitted) (quoting Twombly, 550 U.S. at 555, 557). Courts

need not accept legal conclusions couched as factual allegations. Twombly, 550 U.S. at 555.

Hi Analysis

A. Breach of Contract (Count I, HT, IV)

A breach of contract claim requires 1) a “contractual obligation,” 2) “breach,” and 3)
“damages.” Kumar v. Dhanda, 17 A.3d 744, 749 (Md. Ct. Spec. App. 2011), aff'd, 43 A.3d 1029
(Md. 2012). Under Maryland law, the duty of good faith and fair dealing is implied in every
contract, but violation of this duty does not constitute a separate cause of action. Swedish Civil
Aviation Admin. v. Project Mgmt. Enters., 190 F. Supp. 2d 785, 793-94 (D. Md. 2002) (finding
that a claim for breach of the duty of good faith and fair dealing is no different than a contract
claim). Maryland law requires courts to interpret contracts objectively. Cochran v. Norkunas, 919
A.2d 700, 709 (Md. 2007). “A court must ‘give effect to the contract’s plain meaning, without

299"

regard to what the parties to the contract thought it meant or intended it to mean.’” Gresham vy.
Lumbermen’s Mut. Cas. Co., 404 F.3d 253, 260 (4th Cir. 2005) (quoting Turner v. Turner, 809

A.2d 18, 49 (Md. Ct. Spec. App. 2002)). “A contract is ambiguous if, ‘when read by a reasonably
prudent person, it is susceptible of more than one meaning.”” Diamond Point Plaza Lid. P’ship v.
Wells Fargo Bank, 929 A2d 932, 951 (Md. 2007) (quoting United Servs. v. Riley, 899 A.2d 819,
833 (Md. 2006)). Ifthe court determines that the terms of a contract are ambiguous, “‘the court
must consider any extrinsic evidence which sheds light on the intentions of the parties at the time.
of the execution of the contract.’” Sy-Lene of Washington, Inc. v. Starwood Urban Retail II, LLC,
829 A.2d 540, 547 (Md. 2003) (quoting County Commissioners v. St. Charles, 784 A.2d 545, 556
(Md. 2001). “If an agreement omits an important term, or is otherwise too vague or indefinite with
respect to an essential term, it is not enforceable.” Kantsevoy v. LumenR LLC, 301 F. Supp. 3d
577, 594 (D. Md. 2018). However, “courts do not favor the destruction of contracts because of
uncertainty.” L & EL Corp. v. Ammendale Normal Inst., 236 A.2d 734, 737 (Md. 1968).
The Court will consider each of SCI’s claims for breach of contract in turn.
1. Count I: Workshare and Sourced Material —

SCI alleges that its CEO and VersaTech’s CEO entered into a subsequent contract via email
providing that SCI would cut its labor rates by 7% in exchange for VersaTech sourcing all material
for the project through SCI and granting SCI 49% of the workshare going forward. (Compl. { 19,
Exh. B.) SCI alleges that it then “signed task order modifications that reduced SCI’s rates by the
agreed upon 7%” (id. { 25), but VersaTech failed to give SCI 49% of the workshare or source its
materials through SCI (id. §] 37-38). VersaTech argues in response that the email exchange is
not a contract, but rather at most an “agreement to agree,” which contemplates a further written
agreement and contains indefinite material terms. (Mot. Dismiss Mem. at 12-15.) VersaTech also
argues that the original contract requires any modifications to be signed by VersaTech’s contracts
representative, Vivian Bert, and that she did not approve this alleged modification. (/d. at 11-12,

citing Exh. A § 11.)
F irst, as to the argument that the original contract requires any modification to be signed
by Ms. Bert, this requirement is not dispositive regarding the existence of a subsequent contract.
“(U]nder Maryland law, contractual limitations on future modifications are not effective to prevent
parties from entering into new agreements orally or by performance; rather, they only provide
context for interpreting subsequent conduct.” Galloway v. Santander Consumer USA, Inc., 819
F.3d 79, 88 (4th Cir. 2016). Therefore, VersaTech’s argument that the subcontract could not be
altered without Ms. Bert’s signature is unavailing.

Formation of a contract requires mutual assent, which consists of “(1) intent to be bound,
and (2) definiteness of terms.” Cochran, 919 A.2d at 708. The language of the agreement is the
“most important” factor to consider when evaluating intent. Jd. at 709. Parties entering a contract
“‘must express themselves in such terms that it can be ascertained to a reasonable degree of
certainty what they mean.’” Mogavero v. Silverstein, 790 A.2d 43, 50 (Md. Ct. Spec. App. 2002)
(quoting Robinson v. Gardiner, 76 A.2d 354, 356 (Md. 1950)). In the email exchange at issue
here, Mr. Singhal states, “We will do a contract mod with revised labor pricing and this work share
for our managers to implement.” (Compl. Exh. B at 5.) Mr. Peay responds, “I’ve spoken to my
team and we are good with moving forward with the plan below. Vivian will begin the process of
setting up new subK’s.” (/d. Exh. B at 2.) Considering the plain meaning of the words, it appears
the parties did contemplate that additional written documentation would be produced.

However, the parties dispute the meaning of the term “subK’s.” SCI claims the term refers
to additional task orders (Opp’n Mot. Dismiss at 9}, which were subsequently issued reflecting the
new labor rate (Compl. { 25). VersaTech alleges the term refers to a modification to the
subcontract, which requires Vivian Bert’s signature under the terms of the subcontract. (Mot.

Dismiss Mem. at 12, 14.) As used in the email exchange, the term appears ambiguous to the Court.
Though the term “subK’s” is written in the possessive, the context of the sentence suggests Mr.
Peay intended the term to be plural. If Mr. Peay was referring to a single modification to the
existing contract, it is unclear why the term would be plural SCI subsequently signed modified
task orders reflecting the 7% labor rate reduction, and VersaTech paid SCI the new rates. Viewed
in a light most favorable to SCI, it is plausible that the additional documentation the parties were
referring to were modified task orders.

VersaTech also argues that several material terms in the email exchange are indefinite,
including “the extent to which the exchange modifies Section 2.1 of the Contract outlining the
factors determining the subcontractor’s work allocation,” “the method of frequency for calculating
the parties’ work allocation percentages proposed,” “how the parties would implement rebalancing
service support... ,” and “how material costs will be determined.” (Mot. Dismiss Mem. at 13-
14.) While there may have been additional details that the needed to be ironed out between SCI
and VersaTech, it is clear the parties contemplated a 7% reduction in labor rates in exchange for
sourcing materials through SCI and granting SCI 49% of the workshare, regardless of how this
was implemented. The fact that VersaTech agreed to the 7% reduction in labor rates in the
modified task orders suggests that VersaTech understood those task orders to effectuate their new
contract. Therefore, viewing the facts in a light most favorable to SCI, the Court does not find the

cee

agreement ““so vague and indefinite that it is not possible to collect from it the intention of the
parties.”” Mogavero, 790 A.2d at 50 (quoting Robinson, 76 A.2d at 356).

Even if the email exchange itself did not constitute a binding contract, VersaTech’s
acceptance of SCI’s 7% reduction in labor rates could qualify as acceptance of SCI’s offer. Silence

can amount to acceptance of an offer when “the offeree, with a reasonable opportunity to reject

offered goods or services, takes the benefit of them under circumstances which would indicate to

 
a reasonable person that they were offered with the expectation of compensation.” 2 Williston on
Contracts § 6:50 (4th ed.); see Cochran, 919 A,2d at 714 (“Silence is generally not to be considered
an acceptance of an offer unless . . . the offeree has taken the benefit of the offer. ..”). In such
cases, “[t]he resulting duty is not merely a duty to pay fair value, but a duty to pay or perform
according to the terms of the offer.” Restatement (Second) of Contracts § 69 (1981).

The Fourth Circuit addressed a similar situation in Galloway, 819 F.3d 79, where the
appellant had attempted to lower her monthly car payments. Her lending company told her it
would send her an application to sign with new terms, and the company would then review her
application and tell her in writing whether her application was approved. Galloway, 819 F.3d at
82. Though the appellant never received written notice from the company regarding whether her
application was approved, her monthly bill was lowered to almost the exact figure that was
proposed in her application, and she made the new, lower payments for the next few years. Jd.
When a dispute arose about terms in the application, the appellant argued there was a “genuine
factual dispute” about whether “a meeting of the minds occurred.” Jd. at 86. The court found that
appellant’s submission of the signed loan application did not constitute a binding contract because
the lending company “retained the right to deny” her application. /d. at 85. However, the court
found that the lending company’s issuance of a lower monthly bill (which was within one dollar
of the amount proposed in appellant’s application) and the appellant’s acceptance of that bill
through payment made “the legal consequences... clear.” Jd. at 86. The lending company “could
not reasonably be understood to be offering [appellant] the option to her lower payment amount
without accepting the other new terms specified in the Amended Agreement,” which appellant
“had already indicated she would accept.” Jd. The court found that “making payment in the

revised amount . . . and then continuing to make those payments for several years without

 
complaint can only be interpreted as [appellant’s] assent to the terms of the Amended Agreement
...? Id. at 87.

As in Galloway, VersaTech’s acceptance of the 7% rate reduction could reasonably be
understood as acceptance of the terms as agreed to in the parties’ email exchange. VersaTech
accepted the 7% reduction in labor costs, but did not fulfill its obligation to provide SCI with the
corresponding 49% workshare or to source its materials through SCI, despite specifically agreeing
to those terms in the email exchange with SCI. Viewing the facts in a light most favorable to SCI,
the Court concludes SCI has plausibly alleged VersaTech breached their contract as set forth in
the email exchange. Accordingly, VersaTech’s motion to dismiss Claim I will be denied.

2 Count IH: Unreasonable Failure to Approve of Second—tier Subcontractor

SCI alleges that VersaTech breached their subcontract because VersaTech unreasonably
withheld approval of SCI’s subcontractor, Vision. Pursuant to § 22.2, SCI “shall not subcontract
or assign this Agreement, or otherwise dispose of any of its right, title, or interest herein to any
third-party, without obtaining the prior written consent of VersaTech, which will not be
unreasonably withheld...” (Compl. Exh. A.). The subcontract further specifies that any “notice”
required by the contract must be addressed to VersaTech with attention to President/ CEO Jason
Peay. (Ud. Exh. A § 22.1.)

VersaTech responds that there can be no breach because the subcontract requires SCI to
receive prior written approval for subcontractors and SCI did not obtain this approval for Vision.
“Tt is well established that a material breach by one party to a contract excuses the other party from
performance.” Final Analysis Comme’n Servs., Inc. v. Gen, Dynamics Corp., 253 F. App’x 307,
313 (4th Cir. 2007). SCY does not allege that it sought prior written consent to employ Vision as

a subcontractor, nor does SCI claim written consent was not required. However, SCI alleges that
VersaTech was aware Vision was acting as a subcontractor. In support of this, SCI points to a
December 29, 2017 email from Lee Jones, a VersaTech program manager, which demonstrates
Mr. Jones knew SCI was using Vision as a subcontractor. (Compl. Ex. D.)

The parties to a contract may modify that contract through their subsequent conduct,
Richard F. Kline, Inc. y. Shook Excavating & Hauling, Inc., 885 A.2d 381, 390 (Md. Ct. Spec.
App. 2005), but SCI presents no facts to suggest that the “prior written consent” provision was
altered while the “unreasonably withheld” provision was not. Either SCI and VersaTech agreed
through their subsequent conduct to waive the requirements of § 22.2, in which case VersaTech
would no longer be prevented from “unreasonably” withholding prior written consent, or § 22.2 is
still in force, and SCI failed to gain prior written consent before using Vision as a subcontractor.
The Court need not determine which of these situations occurred because in either case SCI would
be unable to demonstrate VersaTech breached this section of the subcontract. Accordingly, the
Court grants VersaTech’s motion to dismiss Claim III.

3. Count IV: Unpaid Invoices

SCI also alleges VersaTech breached the subcontract by failing to pay SCI within the
timeframe mandated by the subcontract, The subcontract requires that VersaTech pay SCI “within
seven (7) days after VersaTech receives payment for such services performed by [SCI] from the
Customer pursuant to the Contract or within sixty (60) days after submission of a valid invoice,
whichever is earlier.” (Compl. Exh. A § 2.3.) Failure to pay SCI on time constitutes a material
breach of the agreement. (/d.)

SCI alleges at least $90,850.00 was overdue when it filed the Complaint. (/d. 939.) An
additional $361,292.74 was outstanding, but because the invoices for those services had not been

pending for 60 days and SCI did not know whether the Government had paid VersaTech for those

10
services, SCI was unable to say whether those payments were also overdue. (Opp’n Mot. Dismiss
at 16-18.) VersaTech paid SCI the overdue $90,850.00 the day before filing its motion to dismiss.
(id, at 17 n.2.) SCI claims VersaTech is still liable for pre-judgment interest on that amount and
is potentially liable for whatever portion of the outstanding $361,292.74 is overdue.

Regarding SCI’s claim for the $361,292.74 outstanding, SCI’s only support for the claim
these payments are overdue is that VersaTech has “consistently” been late paying SCI since SCI
rejected VersaTech’s offer to purchase its assets. (/d. J] 39-40.) SCI alleges, “[o]n information
and belief, VersaTech has intentionally delayed payment on SCI’s invoices, based on false
pretexts, for the purpose of gaining leverage over SCI by disrupting SCI’s cash flow.” (id. J 40.)
SCI offers no facts suggesting that the Government has paid VersaTech for these specific invoices
and that VersaTech waited longer than seven days after receiving payment to pay SCI. Nor has
_ SCT alleged the invoices have been pending for sixty days. SCI has failed to allege sufficient facts
to support its contention that some amount of $361,292.74 is overdue and accordingly has failed
to “nudge[]” its “claims across the line from conceivable to plausible,” Twombly, 550 U.S. at 570.
Accordingly, the Court will dismiss SCI’s breach of contract claim for the $361,292.74 in
outstanding invoices.

SCI’s remaining claim is for prejudgment interest on the overdue $90,850.00.
“[P]rejudgment interest is allowed as a matter of right when ‘the obligation to pay and the amount
due [have] become certain, definite, and liquidated by a specific date prior to judgment so that the
effect of the debtor’s withholding payment was to deprive the creditor of the use of a fixed amount
as of a known date.’” Baltimore County. v. Aecom Servs., Inc., 28 A.3d 11, 37 (Md. Ct. Spec.
App. 2011) (quoting Buxton v. Buxton, 770 A.2d 152, 165 (Md. 2001)). SCI states its invoices for

$90,850.00 were outstanding for over 60 days, in contravention of the requirements of the

11
subcontract. In its Complaint, SCI specifically requests “[pjrejudgment interest on all amounts,
specifically including all prior invoices that VersaTech paid after the payment due date had
elapsed.” (Compl. at 13.) Because SCI has sufficiently alleged breach of a contractual obligation
and resulting damages regarding the overdue $90,850.00, the Court will deny VersaTech’s motion
to dismiss this claim.?

B. Promissory Estoppel (Count I)

SCI also brings a claim for promissory estoppel. Under Maryland law, promissory
estoppel, or detrimental reliance, requires: (1) “a clear and definite promise”; (2) “where the
promisor has a reasonable expectation that the offer will induce action or forbearance on the part
of the promise”; (3) “which does induce actual and reasonable action or forbearance by the
promise; and” (4) “causes a detriment which can orily be avoided’ by the enforcement of the
promise.” Pavel Enters. v. A.S. Johnson Co., 674 A.2d 521, 523, 532 (Md. 1996). “A clear and
definite promise . . . is one that reasonably defines the contours of the action or forbearance.”
McKenzie v. Comcast Cable Commce’ns, Inc., 393 F. Supp. 2d 362, 373 (D. Md. 2005) (citing
Restatement (Second) of Contracts § 90 (1981)).

As explained above, VersaTech explicitly accepted SCI’s offer to reduce its labor rates in
exchange for granting SCI a 49% workshare and sourcing material through SCI. Regardless of

whether or not the email exchange constituted a binding contract, VersaTech’s subsequent

 

2 SCI argues VersaTech conceded that SCI stated a claim for the overdue $90,850.00, failed to answer this count, and
thus “arguably .. . forfeited its opportunity to answer the allegations in Count 4,” citing to Geriach v. Michigan Bell
Tel. Co., 448 F. Supp. 1168, 1174 (E.D. Mich. 1978). (Opp’n Mot. Dismiss at 16 n.1.) The Court declines to read
VersaTech’s statement that SCI “at best stated a claim for $90,850.00” as a concession that SCI’s claim for $90,850.00
is valid. (See Mot, Dismiss Mem. at 20-21.) Regardless, the Court declines to follow what SCI admits is the “minority
view” espoused by Gerlach and instead follows the majority view that a partial motion to dismiss stays the time to
file a responsive pleading. See, e.g., Saman v, EBDP, Inc., Civ. No. DKC 12-1083, 2012 WL 5463031, at *4 n.1 (D.
Md. Nov. 7, 2012) (“Since the issuance of the Gerlach decision, no court has relied on its reasoning or followed its
tulings.””) (quoting Tingley Systems, Ine. v. CSC Consulting, inc., 152 F. Supp. 2d 95, 122 (D. Mass. 2001)).

12
acceptance of SCI’s reduced labor rates and payment of those rates could be seen as a “clear and
definite promise,” Pavel Enters., 674 A.2d at 523, to grant SCI a 49% workshare and source
materials through SCI as previously agreed. VersaTech argues that SCI’s reliance on the email
exchange was not reasonable because for two “sophisticated business entities with millions of
dollars in revenue, it is unfathomable that [SCI] and VersaTech would have entered into a
substantial modification of their 19 page Contract in a few emails, especially when those emails
require future documents to be drafted and reviewed.” (Mot. Dismiss Mem. at 16.) Despite
VersaTech’s characterization of the email exchange, the email from Mr. Singhal with the proposed
terms contained several pages with details. In addition, the parties were not altering the entire 19-
page contract; rather, they were altering the labor rates, the workshare allocation, and how
VersaTech would source its materials. As explained above, it is plausible that the future
documents referred to in the emails were references to task orders, which were subsequently
issued. VersaTech’s argument that an email exchange between two CEOs could not alter a portion
ofa contract and invoke reasonable reliance in this case is therefore unpersuasive.?

VersaTech does not challenge the remaining elements of SCI’s claim for promissory
estoppel. Accordingly, the Court denies VersaTech’s motion to dismiss this claim.*

C. Damages

Lastly, VersaTech argues that SCI is not entitled to recover lost profits or seek

disgorgement of damages. (Mot. Dismiss Mem. at 23-25.) Pursuant to § 16.3 of the subcontract,

 

3 For the same reasons, the Court does not find that the email exchange is unenforceable because it involves a
multimillion dollar deal. (See Mot. Dismiss Mem. at 14.) The email exchange was in writing, contained detailed
terms, related back to an existing subcontract, resulted in updated task orders, and involved the parties’ CEOs.
Considering the facts in a light most favorable to SCI, it is plausible that SCI and VersaTech created a contract through
this exchange.

4 SCI “may not recover under both contract and quasi-contract theories,” but “it is not barred from pleading these
theories in the alternative where the existence of a contract concerning the subject matter is in dispute.” Swedish
Civil, 190 F. Supp. 2d at 792; see Fed R. Civ. P. 8(d).

13
the parties agreed not to seek “any punitive, special or consequential damages . . . relating to any
matter arising out of, or relating to, this Agreement or the work performed hereunder...” (Compl.
Exh, A.) In addition, § 15 states:

EXCEPT IN THE EVENT OF A PARTY’S GROSS NEGLIGENCE, BAD

FAITH, FRAUD, VIOLATION OF LAW OR WILLFUL MISCONDUCT, IN

NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER

PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY,

PUNITIVE, OR CONSEQUENTIAL DAMAGES INCLUDING, WITHOUT

LIMITATION, LOST BUSINESS OR LOST PROFITS...
(id. Exh, A.). VersaTech claims that lost profits and disgorgement of profits qualify as
consequential or special damages and that SCI is barred from pursuing these damages under the
subcontract. (Mot. Dismiss Mem. at 24.)

Lost profits can qualify as either general or consequential damages. CR-RSC Tower I
LIC v, RSC Tower £, LLC, 56 A.3d 170, 182 (Md. 2012). General damages are “‘those which may
fairly and reasonably be considered as arising naturally from the breach,’” while special damages
are “those which may reasonably be supposed to have been in the contemplation of both parties
at the time of making of the contract.’” Burson v. Simard, 35 A.3d 1154, 1159 (Md. 2012) (quoting
Addressograph—Multigraph Corp. v. Zink, 329 A.2d 28, 34 (Md. 1974)). When a “lost profits
claim is based on the value of the item promised,” it is a claim for general damages. CR-RSC
Tower, 56 A.3d at 182. “[W]hen lost profits are claimed for lost income from business operations
that would have been made but for the breach, the claim is for ‘consequential’ or ‘special’
damages.” id.

Here, SCI’s damages are the difference in value between what the email exchange
contemplated and what SCI received. SCI requests the amount of money it would have received

for sourcing all materials as well as providing a 49% labor workshare. (Compl. {{ 37-38, 48;

Opp’n Mot. Dismiss at 19.) Because this ts no more than what the email exchange between SCI

14

 

 
and VersaTech specifically provided for, these damages ““‘aris[e] naturally from the breach’” and
therefore qualify as general damages. Burson, 35 A.3d at 1159 (quoting Zink, 329 A.2d at 34).
Accordingly, VersaTech’s claim that SCI is barred from the subcontract from seeking lost profits
is denied.

Disgorgement of profits “is not considered an award of damages,” S.E.C. v. Lawbaugh,
359 F. Supp. 2d 418, 423 n.2 (D. Md. 2005), but rather is considered an award for restitution,
Consumer Prot. Diy. v. Morgan, 874 A.2d 919, 944 (Md. 2005).° “‘[I]t is simply a rule of law that
requires restitution to the plaintiff of something that came into defendant’s hands but belongs to
the plaintiff in some sense.’” Bank of Am. Corp. v. Gibbons, 918 A.2d 565, 571 (Md. Ct. Spec.
App. 2007) (quoting Mass Transit Admin. v. Granite Constr. Co., 471 A.2d 1121, 1125 (Md.
1984)). Accordingly, §§ 16 and 15 of the subcontract do not bar SCI from seeking disgorgement

of profits. The Court therefore declines to dismiss SCI’s request for disgorgement of profits.°

IV. Conclusion

For the foregoing reasons, an Order shall enter granting in part and denying in part the
VersaTech’s motion to dismiss. (ECF No. 12.) The motion to dismiss will be granted as to all
claims under Count III and claims in Count IV concerning the outstanding $361,292.74. The

motion to dismiss is otherwise denied.

DATED this / day of August, 2019.

 

> SCI does not request an award of both restitution and damages, but rather pleads both in the alternative. (Opp’n
Mot. Dismiss at 20 n.4.)

® Because the Court has determined that SCI seeks only general damages or restitution, the Court need not address
whether SCI sufficiently alleged that VersaTech acted willfully or in bad faith.

15
BY THE COURT:

LD pre Tht Dail

James K. Bredar
Chief Judge

 

16
